Citation Nr: 1545303	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a bilateral eye condition, to include photophobia.

4.  Entitlement to service connection for residual muscular disability of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1974 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

Subsequent to the Statement of the Case issued in April 2014, additional documents were associated with the Veteran's claims file (to include VA treatment records and VA examination reports related to claims not on appeal).  While the Veteran filed his substantive appeal in May 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, this evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, the Veteran's claims are either being granted or remanded, and as such there is either no prejudice to the Veteran in the Board considering such evidence in the first instance or the AOJ will have the opportunity to consider such evidence in the first instance on remand.

With respect to the Veteran's claim for entitlement to service connection for residual muscular disability of the chest, the AOJ characterized this condition as one for entitlement to service connection for broken ribs; however, the Veteran originally claimed this condition as "pains in right side due to broken ribs in service."  As such, the Veteran's claim has been recharacterized as noted.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for a bilateral hearing loss disability, a bilateral eye condition, to include photophobia, and residual muscular disability of the chest are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for tinnitus, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

With respect to the first element of direct service connection, the evidence of record shows that the Veteran has a current diagnosis of tinnitus.  See October 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) (noting that the Veteran reported recurrent tinnitus).  With respect to the next element of direct service connection, in-service incurrence of a disease or injury, the AOJ has previously conceded that the Veteran was exposed to acoustic trauma in-service, and the Board sees no basis upon which to disagree with that finding.  See September 2012 Compensation and Pension Exam Inquiry (stating that the Veteran's MOS in-service has a "'high' probability of exposure to noise in the military"), April 2014 Statement of the Case (stating "this is not in disputer your acoustic trauma in service").  The crucial remaining inquiry is as to a nexus between the conceded in-service acoustic trauma and the Veteran's current tinnitus.

On the Veteran's September 1977 separation Report of Medical History, the Veteran indicated in the affirmative that he had then or had previously had ear, nose or throat trouble.  In a July 2012 statement the Veteran stated that "I have had ringing in my ear since right after separation from Air Force."  In an April 2013 statement, the Veteran stated that "[h]e develope[d] ringing in the ears shortly after discharge."  

In an August 22, 2012 VA treatment note (noted as an ENT and Otolaryngology consult), it was noted that the Veteran reported "that he worked in radar operations in Air Force and wore headset which completely occluded left ear only; he believes symptoms are related to noise exposure greater in right ear."  It was also noted that the Veteran reported "long-standing right tinnitus...since he left military."  An assessment was noted of tinnitus in the right ear and that "[h]istory of asymmetric noise exposure in military as described...could account for this."  An August 24, 2012 VA treatment note (noted as an audiology consult) indicated that the Veteran reported that while in-service "a headphone placed over his left ear protected that ear from military noise exposure."  It was further noted that the "Veteran reported onset of intermittent transient tinnitus, right ear, following his reported military noise exposure."  

The Veteran was afforded a VA audiological examination in October 2012.  The VA Hearing Loss and Tinnitus DBQ noted that the Veteran reported recurrent tinnitus and that the onset of the tinnitus was "in the 'early 1980's'."  The DBQ included a positive opinion that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The provided rationale referenced the Veteran's in-service noise exposure and stated "it is not unreasonable to believe the onset of tinnitus began during this time" and that "[t]innitus is commonly associated with noise exposure."  The rationale also referenced that recreational noise exposure "cannot be ruled out as other possible causes of or contributing factors to his reported tinnitus."  The DBQ also referenced the August 22, 2012 VA treatment note discussed above.

The Veteran was afforded a VA examination in October 2012 from another medical professional, who completed an Ear Conditions (including Vestibular and Infectious Conditions) DBQ.  Under the medical history section of the DBQ, it was noted that the Veteran "first noticed tinnitus around the time of discharge."  The DBQ stated that "[t]innitus is often associated with loud noise exposure.  However, given that [the Veteran's] tinnitus is only present in the right ear, and the etiology of this hearing loss is unknown, tinnitus is less likely than not service related."  

Upon review of the evidence of record, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.  Of record is the positive opinion provided in the October 2012 VA Hearing Loss and Tinnitus DBQ that it was at least as likely as not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  As noted above, in-service acoustic trauma has been conceded.  Also of record is a negative opinion provided in the October 2012 VA Ear Conditions DBQ that the Veteran's tinnitus is less likely than not service related.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  As there is a positive and negative opinion as to whether the Veteran's tinnitus is related to his active service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his active service.  As such, and resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Bilateral Hearing Loss Disability

Initially, the Board notes that for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The evidence of record indicates that the Veteran has a current diagnosis of a right ear, but not left ear, hearing loss disability for VA purposes.  See August 24, 2012 VA Treatment Note, October 2012 VA Hearing Loss and Tinnitus DBQ; 38 C.F.R.       § 3.385 (2015).  As will be discussed further below, the Board finds that remand is required for an addendum VA opinion (if the previous examiner is available).

As noted above, it has been conceded that the Veteran was exposed to acoustic trauma in-service.  As the Veteran has a current diagnosis of a right ear hearing loss disability for VA purposes and conceded in-service acoustic trauma, the crucial remaining inquiry is as to a nexus between the conceded in-service acoustic trauma and the Veteran's current right ear hearing loss disability.

On the Veteran's September 1977 separation Report of Medical History, the Veteran indicated that he had then or had previously had ear, nose or throat trouble and hearing loss.  As noted above, an August 22, 2012 VA treatment note noted that the Veteran reported "that he worked in radar operations in Air Force and wore headset which completely occluded left ear only; he believes symptoms are related to noise exposure greater in right ear."  It was also noted that the Veteran reported "[hearing loss] since he left military."  An assessment was noted of asymmetric hearing loss and that "[h]istory of asymmetric noise exposure in military as described...could account for this."  An August 24, 2012 VA treatment note indicated that the Veteran reported that while in-service "a headphone placed over his left ear protected that ear from military noise exposure."  It was further noted that the Veteran reported that he "has noticed hearing loss in his right ear since active duty military service in 1978."  The October 2012 Ear Conditions DBQ noted that the Veteran stated "that hearing loss was apparent when he came home" (presumably from military service) and that it has "always been worse in the right ear."  In an April 2013 statement, the Veteran referenced that none of his claimed disabilities were presented before service. 

On the Veteran's March 1974 enlistment examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15 
n/a
30
LEFT
15
5
0
n/a
0

The Board notes that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As noted above, for purposes of applying VA laws, impaired hearing is considered a disability based on certain auditory thresholds findings.  See 38 C.F.R. § 3.385 (2015).  In this case, while the Veteran's March 1974 enlistment examination report and audiometric test results indicated some degree of right ear hearing loss (only at 4000 Hz), a right ear hearing loss disability for VA purposes was not shown pursuant to 38 C.F.R. § 3.385 (2015).  The March 1974 enlistment examination report also noted no defects and the "Physical Profile" section noted a "1" under the "H" heading.  The "H" stands for hearing and ear and the number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On the March 1974 Report of Medical History, the Veteran did not report ever having or having now ear, nose or throat trouble or hearing loss and no relevant notations appear to have been made by the doctor.  As the March 1974 enlistment examination report did not contain audiometric findings of a right ear hearing loss disability for VA purposes and the examiner did not otherwise note any defects with respect to the Veteran's right ear, clear and unmistakable evidence is required to demonstrate that a disease or injury preexisted service.  Based on the evidence of record, the Board concludes that no such evidence exists.  As such, the Veteran is presumed sound at entry to service with respect to his right ear hearing acuity.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

The Veteran was afforded a VA audiological examination in October 2012.  The VA Hearing Loss and Tinnitus DBQ noted conductive hearing loss in the Veteran's right ear and stated that a medical opinion was "deferred to Otolaryngology Specialist given conductive component to [V]eteran's current hearing loss in the right ear."  

The Veteran was afforded a VA examination in October 2012 from another medical professional, who completed an Ear Conditions DBQ.  An opinion was provided that stated "[h]earing loss is less likely than not service related."  The accompanying rationale noted that the Veteran was exposed to louse noises in-service and that he now has hearing loss.  It was further noted that the hearing loss was only in the right ear and that it was "conductive in nature" and that "[l]oud noise does not usually cause conductive hearing loss."  The examiner also stated that "[h]ead injuries can cause ossicular disruption and result in hearing loss."  The rationale referenced that the Veteran reported he fractured his nose during an in-service vehicle accident in 1976, but that the evidence of record indicated that the Veteran fractured his nose in a fight after the vehicle accident.  It was also noted that the notes from the vehicle accident did not mention head trauma.  The rationale further stated that "[i]t is not likely this vehicle accident is responsible for hearing loss."  Upon review of the service treatment records (STRs), a March 1976 STR referenced the Veteran being in a vehicle accident and complaining of pain on both sides of his chest.  The STR further noted "neuro WNL."  The rest of the STR and a related March 1976 x-ray report (for the left side of the rib cage) did not mention head trauma.  A July 31, 1976 STR referenced the Veteran as complaining of trauma to the nose in a fight and having a fractured nose.  A July 31, 1976 AF Form 565-4 (Clinical Record Cover Sheet) referenced that the Veteran "attempted to stop a fight and was struck in the face" and included a diagnosis of a fractured nose.  As such, the examiner's statement that the Veteran did not fracture his nose or sustain head trauma in the in-service vehicle accident is supported by the STRs.  As noted, however, the examiner stated that"[h]ead injuries can cause ossicular disruption and result in hearing loss."  While the examiner discussed that the Veteran's hearing loss was not likely related to the in-service vehicle accident, which as discussed appears to have not involved head trauma, the examiner did not discuss whether the Veteran's hearing loss was related to the head trauma that was noted in the Veteran's STRs.  In addition to the broken nose referenced by the examiner (and the STRs, as discussed above), an August 1977 STR referenced the Veteran as complaining of trauma to the head and estimated that he was unconscious for 30 minutes.  The STR noted an impression of "intoxication with head trauma."  An August 1977 x-ray report of the skull noted that the Veteran was hit in the head with a blunt object.  As such, the Board concludes that remand is required for an addendum opinion that addresses whether the Veteran's current right ear hearing loss disability is related to the Veteran's service, to include the in-service head trauma documented in the Veteran's STRs.

Additionally, the rationale also discussed that the Veteran had a mild hearing loss at 4000 Hz upon entrance to service and that the Veteran's separation physical indicated hearing loss at 3000-6000 Hz, but that as the 3000, 6000 and 8000 frequencies "were not tested at entrance, it is not possible to know whether hearing loss existed at these frequencies when he entered, or whether hearing worsened while on active duty."  With respect to this portion of the rationale, the Board notes that, as discussed above, the Board has found that the Veteran is presumed sound at entry to service with respect to his right ear hearing acuity and the examiner should accept that when providing the addendum opinion.  Also, the examiner stated in the provided rationale that "[t]here is no conclusive evidence to state that hearing loss is related to military noise exposure or incurred while on active duty."  With respect to this portion of the rationale, the Board notes that "conclusive" evidence is not required with respect to whether the Veteran's right ear hearing loss disability is related to his active service; the correct standard is whether it is at least as likely as not (i.e., probability of 50 percent or greater).  When providing the addendum opinion on remand, the examiner must apply this appropriate standard.    

Bilateral Eye Disorder

On the Veteran's initial July 2012 claim, he listed "Eye Condition."  In a July 2012 statement, the Veteran stated that his "eye sight has been slowly deter[ior]ating since about 1980 or so after being snow blind while stationed in Kotzebue, Alaska in 1974-1975, mostly in left eye."  In an April 2013 statement, the Veteran referenced that "he had to wear sunglasses all the time after discharge."  Of record are various VA treatment records that related to the Veteran's eyes.  For example a July 2012 VA optometry consult (from optometrist T.C.) included under the ocular history heading "photophobia from photokeratitis while living in [Alaska] in 1970s" and noted that the left eye was worse than the right.  An impression was noted of epiretinal membrane in the left eye and blurred vision for both eyes.  A July 2013 VA optometry note (from optometrist J.S.) also noted that the Veteran had photophobia from photokeratitis while living in Alaska in the 1970s and contained an impression of epiretinal membrane of the left eye, cataracts of both eyes and refractive error with presbyopia of both eyes.  A May 2014 VA optometry note (from optometrist J.O.) also noted that the Veteran had photophobia from photokeratitis while living in Alaska in the 1970s and included an impression of epiretinal membrane in the left eye and refractive error in both eyes.

Initially, it is unclear from the evidence of record if the Veteran served in Alaska, but it appears that he may have.  For example, an August 1974 STR referenced the Veteran's records being received and a July 1975 STR referenced the Veteran's records being given to the Veteran to hand carry, which suggests that the Veteran was stationed in the same place from August 1974 to July 1975.  These STRs, as well as two more from June 1975, did not contain location stamps.  The August 1974 STR included the notation "748 ACWS," which may have been in reference to the 748th Aircraft Control and Warning Squadron, which internet research indicates was stationed at the Kotzebue Air Force Station in Alaska.  In addition, a March 1981 VA Form 22-1990 (Veteran's Application for Educational Benefits) form included a notation that the Veteran attended college at the University of Alaska from September 1975 to February 1976.

As such, the Board concludes that remand is required to undertake necessary efforts to determine whether the Veteran was stationed in Alaska while in-service, to include obtaining his complete personnel records.  Once such records are obtained, if the Veteran's Alaska service is verified, the AOJ should consider whether the VA treatment records, to include July 2012, July 2013 and May 2014 VA optometry notes from separate providers, all of which noted that the Veteran had photophobia from photokeratitis while living in Alaska in 1970s, are sufficient to grant the Veteran's claim or whether an additional VA examination is necessary.    

Residual Muscular Disability of the Chest

On the Veteran's initial July 2012 claim, he listed "pains in right side due to broken ribs in service."  As noted above, a March 1976 STR referenced the Veteran being in a vehicle accident and complaining of pain on both sides of his chest.  The STR also noted rib cage contusion on left, contained an assessment of rule out fracture and noted that x-rays of the rib cage were negative.  A March 1976 x-ray report for the left side of the rib cage noted a possible fracture and referenced a military vehicle accident.  The x-ray results included impressions of normal chest and normal thoracic cage.  In a July 2012 statement the Veteran referenced fracturing his two ribs on the right side in an in-service vehicle accident and that "every now and again get spasm pain where the ribs stick out some from my chest."  The Veteran stated in an April 2013 statement that has had spasms in his chest ever since the in-service vehicle accident and that he "[h]as a twisted muscle in chest and lump that never goes away."  

The Veteran was afforded a VA examination in October 2012 and a Muscle Injuries DBQ was completed.  The DBQ noted that the Veteran had now or ever had been diagnosed with a muscle injury, specifically a history of contusion.  Under the history of muscle injury section, the DBQ referenced a vehicle accident in-service in 1976 and that the Veteran reported he fractured his ribs on the right side of his chest.  The DBQ noted that "[e]vidence in the STRs indicates a contusion to the chest, no indication of fracture."  As noted above, a March 1976 STR stated rib cage contusion on left and contained an assessment of rule out fracture and noted that x-rays of the rib cage were negative.  The DBQ also stated that the "Veteran reports he has spasming in the right side of chest since" the in-service vehicle accident.  The DBQ noted that the Veteran's muscle injury affected muscle substance or function, specifically noting the following effects: some impairment of muscle tonus, muscles swell and harden abnormally in contraction and adaptive contraction of an opposing group of muscles.  The DBQ noted occasional weakness as a sign and symptom attributable to his muscle injury.  The DBQ also noted that the Veteran's "abdominal oblique muscle protrudes further on right than left."  

Also of record is a negative opinion as to direct service connection.  The Board notes that such opinion is not dated or signed.  The negative opinion stated that "[i]t is less likely than not this [V]eteran's claimed broken ribs is related to military service."  The rationale provided, essentially was that "the [V]eteran's separation exam does not indicate a muscle or chest condition at the time of separation from the military."  This rationale, however, does not address the Veteran's lay statements, discussed above, which indicate that he has experienced a continuity of symptomatology related to his chest since service.  In addition, the negative opinion referenced the Veteran's "claimed broken ribs," and as noted, the Veteran's claim has been recharacterized on appeal as one for entitlement to service connection for residual muscular disability of the chest.

Upon review, the Board concludes that remand is required.  Initially, while the negative opinion of record may have been from the examiner who conducted the October 2012 DBQ, the opinion is unsigned and undated and appropriate action therefore must be taken on remand to clarify the author of that opinion.  Additionally, an addendum opinion (if the previous examiner is available) must be obtained as to whether the Veteran's residual muscular disability of the chest is related to the Veteran's active service, to include the in-service vehicle accident.  The medical professional must consider and address the Veteran's lay statements as to a continuity of symptomatology related to his chest since service. 

All Issues

The Board notes that the most recent VA treatment records of record are from September 2014.  As such, while on remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from September 2014).  

2.  Obtain an addendum opinion from the examiner who conducted the October 2012 VA examination and completed the Ear Conditions DBQ (provider J.W.).  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right ear hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service acoustic trauma or the in-service head trauma documented in the Veteran's service treatment records (STRs).  

The medical professional should accept that the Veteran is presumed sound at entry to service with respect to his right ear hearing acuity.  

In addition, while the prior October 2012 VA opinion referenced "conclusive" evidence, the medical professional is instructed that "conclusive" evidence is not required with respect to whether the Veteran's right ear hearing loss disability is related to his active service; the correct standard is whether it is at least as likely as not (i.e., probability of 50 percent or greater).  The medical professional must apply this appropriate standard in providing the requested opinion.

While review of the entire claims folder is required, attention is invited to the October 2012 opinion, which stated that "[h]ead injuries can cause ossicular disruption and result in hearing loss," and the STRs of record documenting in-service head trauma.  See July 31, 1976 STR (referencing the Veteran as complaining of trauma to the nose in a fight and having a fractured nose), July 31, 1976 AF Form 565-4 (Clinical Record Cover Sheet) (referencing that the Veteran "attempted to stop a fight and was struck in the face" and including a diagnosis of a fractured nose), August 1977 STR (referencing the Veteran as complaining of trauma to the head and estimated that he was unconscious for 30 minutes; also noting an impression of "intoxication with head trauma"), August 1977 X-Ray Report of the Skull (noting that the Veteran was hit in the head with a blunt object).

The examiner's attention is additionally invited to the August 22, 2012 VA treatment note that included an assessment of asymmetric hearing loss and that "[h]istory of asymmetric noise exposure in military as described...could account for this."  Further attention is invited to the Veteran's separation examination report indicating some degree of hearing loss in the right ear at 3000 and 4000 Hz and the Veteran's report of hearing loss at separation from active service and since active service.  See September 1977 Report of Medical History (reporting that he ever had or had now ear, nose or throat trouble and hearing loss), August 22, 2012 VA Treatment Note (with the Veteran reporting "[hearing loss] since he left military"), August 24, 2012 VA Treatment Note (noting that the Veteran reported that he "has noticed hearing loss in his right ear since active duty military service in 1978"), October 2012 Ear Conditions DBQ (noting that the Veteran stated "that hearing loss was apparent when he came home" (presumably from military service)); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds indicate some degree of hearing loss).     

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Undertake necessary efforts to determine whether the Veteran was stationed in Alaska while in-service, to include obtaining his complete personnel records.

Once such records are obtained, if the Veteran's Alaska service is verified, the AOJ should consider whether the VA treatment records, to include July 2012, July 2013 and May 2014 VA optometry notes from separate providers, all of which noted that the Veteran had photophobia from photokeratitis while living in Alaska in 1970s, are sufficient to grant the Veteran's claim or whether an additional VA examination is necessary.

4.  With respect to the Veteran's claim for entitlement to service connection for residual muscular disability of the chest, take appropriate action to clarify the author of the undated and unsigned negative opinion as to direct service connection that is of record (the Board notes that such document has a Receipt Date of October 10, 2012 in VBMS).  

After completion of the above, obtain an addendum opinion from the examiner who conducted the October 2012 VA examination and completed the Muscle Injuries DBQ.  If that examiner is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's residual muscular disability of the chest had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service vehicle accident.  See March 1976 STR.  

The medical professional must consider and address the Veteran's lay statements as to a continuity of symptomatology related to his chest since service.  See October 2012 VA Muscle Injuries DBQ (stating that that the "Veteran reports he has spasming in the right side of chest since" the in-service vehicle accident), April 2013 Veteran Statement (stating that he has had spasms in his chest ever since the in-service vehicle accident and that he "[h]as a twisted muscle in chest and lump that never goes away").  

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


